STONE, Judge.
We reverse a post-judgment trial court order requiring the former husband to instruct his children not to call their stepmother “mommy” or “mama.” The children call their stepmother “mommy Lisa.”
The modification order should not have been entered without an evidentiary hearing. It was founded, essentially, on the court’s view of the natural mother’s rights and on the very general language in the parties’ agreement that they will confer concerning the children’s welfare and use good faith in encouraging the children’s relationship with the other parent.
No provision in the agreement addressed limits on how a stepparent is to be addressed. Ultimately, resolution of the issue involves considering both intent and the best interest of the children as well as any rights of the parties. Cf. Bell v. Bell, 587 So.2d 558 (Fla. 4th DCA 1991).
We also draw the trial court’s attention to Gaines v. Doby, 773 P.2d 442 (Wyo.1989). However, in doing so, we caution the court that our opinion should not be construed as determining that Gaines is controlling.
GLICKSTEIN, C.J., concurs.
ANSTEAD, J., concurs specially with opinion.